67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Donald HARFORD, Debtor.Donald HARFORD, Plaintiff-Appellant,v.Jerry MOORE;  Roy V. Wolfe, III, Trustee, Defendants-Appellees.
No. 95-2284.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1995.Decided:  Oct. 3, 1995.

Donald Harford, Appellant Pro Se.  Jerry Moore, Franklin, West Virginia;  Roy V. Wolfe, III, Harrisonburg, Virginia, Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his appeal from the bankruptcy court's order dismissing his claims alleging violations of the automatic stay, 11 U.S.C. Sec. 362(a) (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Harford has unsuccessfully brought the same claims he raises in this appeal in prior appeals before the court.*  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 See Harford v. Martin, No. 91-2169 (4th Cir.  May 5, 1992) (unpublished)